           Case 3:13-cv-01471-JAM Document 193 Filed 05/27/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    HEIDI LANGAN, on behalf of herself and Civil Action No. 3:13-CV-01471-JAM
    all others similarly situated,

                             Plaintiff,

    v.
                                                 May 27, 2019
    JOHNSON & JOHNSON CONSUMER
    COMPANIES, INC.,

                             Defendant.


           PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS ACTION
            SETTLEMENT, CERTIFICATION OF SETTLEMENT CLASS, AND
                         APPROVAL OF CLASS NOTICE


         Plaintiff Heidi Langan, individually and on behalf of the Settlement Class,1 respectfully

moves that the Court:

             (1) Approve the Class Action Settlement and the terms thereof as set forth in the
                 Settlement Agreement;

             (2) Certify the Settlement Class pursuant to Fed. R. Civ. P. 23;

             (3) Approve the notice provided to the Class;

             (4) Confirm the appointment of Plaintiff as Representative of the Settlement Class; and

             (5) Confirm Izard, Kindall & Raabe, LLP as Class Counsel.


1
    All capitalized terms have the meaning set out in the Settlement Agreement. ECF No. 187-1.
        Case 3:13-cv-01471-JAM Document 193 Filed 05/27/19 Page 2 of 3



       In Support of this Motion, Plaintiff has filed a Memorandum of Law and separate

supporting declarations of Class Counsel Mark P. Kindall as well as Jennifer M. Keough of JND

Legal Administration, the Settlement Administrator appointed by the Court in this case. A

Proposed Final Approval Order is submitted herewith as Exhibit A.2 Contemporaneous with the

filing of this Motion, and consistent with the Settlement, Class Counsel have filed a Motion for

Award of Attorneys’ Fees and Expenses and a Lead Plaintiff Service Award.


Dated: May 27, 2019

                                            Plaintiff,

                                                    By: /s/ Mark P. Kindall
                                                    Mark P. Kindall
                                                    Robert A. Izard
                                                    Izard, Kindall & Raabe, LLP
                                                    29 South Main Street Suite 305
                                                    West Hartford, CT 06107
                                                    Telephone: (860) 493-6292
                                                    Facsimile: (860) 493-6290
                                                    mkindall@ikrlaw.com
                                                    rizard@ikrlaw.com

                                                    Nicole Anne Veno
                                                    Law Office of Nicole A. Veno, LLC
                                                    PO Box 150555
                                                    Brooklyn, NY 11215
                                                    Telephone: (860) 474-4024
                                                    Facsimile: (860) 717-3207
                                                    nveno@venolaw.com




2
 Plaintiff would be happy to provide Word versions of any of the documents at the request of the
Court.
          Case 3:13-cv-01471-JAM Document 193 Filed 05/27/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I, Mark P. Kindall, hereby certify that on this 27th day of May 2019, the foregoing was

filed electronically. Notice of this filing will be sent by email to all parties by operation of the

court’s electronic filing system or by mail to anyone unable to accept electronic filing as indicated

on the Notice of Electronic Filing. Parties may access this document though the court’s CM/ECF

system.
